Citation Nr: 0117376	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-18 859A	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Whether an application for Service Disabled Veterans' 
Insurance (RH) under 38 U.S.C.A. § 1922(a) (West 1991 & Supp. 
2000) was timely filed.

(The issues of entitlement to an effective date earlier than 
June 25, 1997, for a grant of a 50 percent disability rating 
for postoperative residuals of frontotemporal craniotomy and 
as well as a total disability rating based on individual 
unemployability are the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran, his wife and a friend



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to June 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 determination of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (ROIC), which 
determined that the veteran had not filed a timely 
application for Service Disabled Veterans' Insurance (RH).  
The veteran timely appealed this determination.  

The veteran requested a hearing before the Board, and that 
hearing was conducted before the undersigned Board Member, in 
Washington, DC in March 2001.  A transcript of that hearing 
is of record.  

At his personal hearing, the veteran presented arguments 
regarding clear and unmistakable error in a rating decision 
of August 1977, which assigned a 30 percent rating for an 
acquired skull defect.  Hearing transcript, (T.), 2 & 29.  
That issue has not been adjudicated by the RO and is not 
inextricably intertwined with the issue on appeal.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, it is referred 
back to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
ROIC.  

2.  By a rating action in August 1977, service connection was 
established for postoperative status, right frontal temporal 
craniotomy, with intractable headaches, reactive depression, 
memory loss, secondary to subarachnoid hemorrhage, evaluated 
as 30 percent disabling, effective June 22, 1977; service 
connection was also granted for an acquired skull defect, 
evaluated as 30 percent disabling, effective June 22, 1977.  

2.  By communication dated October 19, 1977, the veteran was 
notified of the award of service connection.  This grant 
represents the veteran's only award of service connection.  

3.  The veteran was not incompetent at any time in the year 
following his August 1977 grant of compensable service 
connection.  

4.  The veteran's initial application for Service Disabled 
Veterans' (RH) Insurance (VA Form 29-4364) was received at 
the RO in May 1999; his application for RH insurance was not 
received within one year of any notice to the veteran that he 
had been granted service connection for disability.  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans Insurance (RH) have not been met, as an application 
was not filed within the required time limit.  38 U.S.C.A. 
§ 1922 (West 1991 & Supp. 2000); 38 C.F.R. § 3.353 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran served on active duty from May 1975 to June 1977.  
He has been represented throughout his appeal by The American 
Legion.  

By an August 1977 RO rating decision, the veteran was granted 
service connection for postoperative status, right frontal 
temporal craniotomy, with intractable headaches, reactive 
depression, memory loss, secondary to subarachnoid 
hemorrhage, evaluated as 30 percent disabling, effective June 
22, 1977; service connection was also granted for an acquired 
skull defect, evaluated as 30 percent disabling, effective 
June 22, 1977.  The veteran was informed of the grant of 
service connection in an October 1977 letter.  There is no 
evidence showing that the veteran was incompetent.  

The only medical evidence of record are reports of VA 
compensation examinations conducted in April 1998, which 
reflect recent evaluation of the veteran's right frontal 
temporal craniotomy and his skull defect.  At that time, the 
examiner reported that the veteran was competent for VA 
purposes.  

By a June 1998 RO decision, the veteran was assigned a 50 
percent rating for postoperative, right frontal temporal 
craniotomy with intractable headaches, reactive depression 
and memory loss due to subarachnoid hemorrhage, effective 
June 25, 1997.  The veteran was also assigned a total 
disability rating based on individual unemployability, 
effective June 25, 1997.  

In May 1999, the veteran filed an application for Service 
Disabled Veterans (RH) Insurance benefits (VA Form 29-4364).  
By a June 1999 letter from the RO&IC, the veteran was 
informed that his claim for RH insurance benefits was denied.  



II.  Legal Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within one year of the date 
service connection was granted.  (Public Law 102-86, § 
201(a)(1) changed the one-year application period to two 
years effective September 1, 1991).  However, if an applicant 
is shown by the evidence to have been mentally incompetent 
during any part of the eligibility period, an application for 
insurance may be filed within one year after a legal guardian 
is appointed, or within one year after the removal of such 
mental incompetency.  38 U.S.C.A. § 1922.  A mentally 
incompetent person is one who, because of injury or disease, 
lacks the mental capacity to contract or to manage his or her 
own affairs, including entering into contracts.  38 C.F.R. 
§ 3.353.  Where there is a reasonable doubt as to whether a 
person is competent, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353.  

Should an eligible veteran desire this benefit, he or she 
bears the obligation to file a timely application thereto.  
The law does not require the VA to provide notice of 
eligibility for this benefit, and such lack of notice does 
not toll the statutory application period.  38 U.S.C.A. 
§ 1922; See Hill v. Derwinski, 2 Vet. App. 451 (1991), 
Saunders v. Brown, 4 Vet. App. 320 (1993).  

In the present case, the veteran's most recent and only grant 
of service connection, with compensable ratings, occurred in 
August 1977 when the RO granted service connection for 
postoperative status, right frontal temporal craniotomy, and 
an acquired skull defect.  The RO informed the veteran of the 
award in an October 1977 letter; he had until a year 
thereafter to file his written RH insurance application.  

The veteran's application for insurance was received in May 
1999, more than twenty years after the October 1977 notice 
from the RO regarding the grant of service connection.  The 
only statutorily recognized exception to the application 
deadline relates to the veteran's competency; if an applicant 
is shown by the evidence to have been mentally incompetent 
during any part of the eligibility period, an application for 
insurance may be filed within one year after a legal guardian 
is appointed, or within one year after the removal of such 
mental incompetency.  38 U.S.C.A. § 1922.  

There is no evidence of record that this veteran was 
incompetent at any time between August 1977 and August 1978, 
when he would have been eligible to apply for RH insurance.  
Although service connection is in effect for a disability, 
which includes memory loss and a skull defect, the impairment 
caused by those disabilities does not equate to mental 
incompetency within the meaning of the applicable 
regulations.  38 C.F.R. § 3.353 (2000).  Therefore, the 
statutory exception for incompetency is not applicable in 
this case.  

The veteran in essence maintains that his mental state 
prevented him from properly applying for RH insurance 
benefits.  However, he has also testified that he was aware 
in 1977 that he had one year to apply for RH insurance 
benefits.  The record also shows that he filed other 
information with VA during this period, including evidence 
relative to his marriage.  These facts suggest that he was 
competent during the year following the initial grant of 
service connection.  His witnesses expressed their opinion 
that the veteran needed assistance in handling his affairs, 
including insurance matters, but these persons did not know 
the veteran until many years after the period at issue in 
this appeal.  Thus the mental incompetency exception does not 
apply in the instant claim.  Despite being service-connected 
for residuals of a craniotomy and a skull defect, the veteran 
was not found to be incompetent, and the contemporaneous 
evidence does not show incompetence within the year following 
the award of service connection.  

In support of his contentions, the veteran has offered only 
his own assertions as to his mental state at the time.  
Because the veteran is not a medical expert qualified to 
offer medical diagnoses and opinions, his assertions on such 
matters are not binding upon the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In conclusion, the 
veteran has not demonstrated that he was incompetent at any 
time during which he was eligible to apply for RH insurance 
under 38 U.S.C.A. § 1922.  Therefore, the statutory one-year 
eligibility period has not been tolled, and the veteran's 
application for such benefits is untimely.  Inasmuch as the 
veteran did not file an application for RH insurance within 
the requisite time period, entitlement to RH insurance must 
be denied.  38 U.S.C.A. § 1922(a).  The record in this case 
does not provide an approximate balance of positive and 
negative evidence such as to warrant application of the 
benefit of the doubt.  38 U.S.C.A. § 5107(a).  

At his personal hearing in March 2001, the veteran requested 
a waiver of insurance premiums based on a total disability 
rating.  

According to 38 U.S.C.A. § 1912, an insured who applies for a 
waiver of insurance premiums based on a total disability 
rating for six months or more may be entitled to such a 
waiver if such disability began (1) after the date of the 
insured's application for insurance, (2) while the insurance 
was in force under premium-paying conditions, and (3) before 
the insured's sixth-fifth birthday.  Since the veteran was 
not eligible for RH insurance at the time that he filed for a 
waiver of RH insurance premiums, it follows that he would 
thus not be entitled to a waiver of such premiums.  

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Thus, the law precludes eligibility for RH 
insurance.  


ORDER

As the veteran did not file his application for RH insurance 
under 38 U.S.C.A. § 1922 in a timely matter, the appeal is 
denied.  

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

